DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1-4, 12-17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez USP 3,451,526.
See the attached marked up drawing figure sheet 1 of 5 of Fernandez clearly depicting the claimed features.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 5-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez USP 3,451,526.
Fernandez fails to teach the particular features of claim 5 (hook shaped hinge elements), claim 6 (shank and outward bend), claim 7 (upwardly open elongated channels), claim 8 (longer arc length of the first hinge elements), and claim 18 (different diameters of first and second reversing wheels).  It would have been an obvious matter of design choice to change a shape or size of a particular feature and since such modifications are generally recognized as being within the level of ordinary skill in the art before the effective filing date of the claimed invention, they do not provide a patentable departure over the device of Fernandez.

Allowable Subject Matter
8.	Claims 9-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
September 13, 2022